United States Court of Appeals
                     For the First Circuit


No. 19-1907

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   LUIS ALBERTO AYALA-LANDOR,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Boudin and Barron, Circuit Judges.


     Julie Soderlund on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Gregory B. Conner, Assistant United States Attorney,
on brief for appellee.


                         April 13, 2021
          BOUDIN,     Circuit   Judge.    Luis   Alberto   Ayala   Landor

("Ayala") was arrested at the Plaza del Sol shopping center in

Bayamón, Puerto Rico.1      When police officers asked if he had a

firearm, he admitted that he had put a pistol in his companion's

purse.   Because he had previously been convicted of a felony, he

was charged with being a felon in possession of a firearm, 18

U.S.C. § 922(g)(1).     He pled guilty.     His Guidelines Sentencing

Range ("GSR") was thirty-seven to forty-six months in prison.        The

district judge sentenced him to sixty months.        Ayala now appeals

from his sentence.2

          On this appeal, Ayala first argues that the sentencing

judge based his sentence on unreliable information: specifically,

a description in the presentence report ("PSR") of a juvenile

burglary conviction in Puerto Rico court.        He claims the district

court erred when it relied on the PSR to state:

     Mr. Ayala began his involvement with the law since the
     age of 17, when he was convicted as a minor for burglary.
     He entered a residence illegally and stole jewelry. He
     was sentenced to 36 months of imprisonment.           His


1    He had been identified as a suspect in an unrelated murder
investigation.
2    Ayala raised two procedural objections below: First, he
argued that an upward variance based in part on his criminal
history was unjustified because his criminal history score is
already factored into the GSR.      Second, he claimed that the
district court failed to consider certain mitigating factors. But
although he mentions these arguments in his issue headings on
appeal, he does not develop them in his brief. We consider both
arguments waived. United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990).

                                  - 2 -
     probation was revoked, and he served a total of 20 months
     of imprisonment.

             Ayala did not object to the PSR below.            Assuming this

argument   is    not   waived,   our   review   of    his    claim   that   the

description is unreliable is for plain error.               See United States

v. Severino-Pacheco, 911 F.3d 14, 20 (1st Cir. 2018).             There is no

reversible error.        To see why, one needs to understand more

precisely the nature of the claim he is now making, which rests on

caselaw that has nothing whatever to do with the facts before us.

             The doctrine rests on a case called Shepard v. United

States, which holds that in order to determine whether a past

conviction qualifies a defendant for sentencing under the Armed

Career Criminal Act, the court may only rely on certain types of

documents.      See 544 U.S. 13, 16 (2005).          Ayala claims that the

description in the PSR of his burglary conviction is not reliable

because it was not drawn from so-called "Shepard documents."                But

Shepard documents are "only needed 'to determine what crime . . .

a defendant was convicted of.'" United States v. García-Cartagena,

953 F.3d 14, 21 (1st Cir. 2020) (quoting United States v. Mathis,

136 S. Ct. 2243, 2249 (2016)).         The crime of conviction is not in

dispute here, and Shepard does not apply.

             The applicable rule as to whether the description in the

PSR was reliable is this: "[w]here, as here, the characterization

of an offense contained in a presentence report is not disputed


                                   - 3 -
before   the    sentencing     court,    the    report   itself       is   competent

evidence of the fact stated and, thus, is sufficient proof of that

fact."   United States v. Jimenez, 512 F.3d 1, 7 (1st Cir. 2007);

see also Fed. R. Crim. P. 32(f)(1).             Ayala acknowledges this rule

but argues it should not apply to his burglary conviction because

it was prosecuted in juvenile court.                As such, his conviction

resulted in no criminal history points, which, he contends, made

it   necessary    that   the   sentencing       court    look    at   the    conduct

underlying the conviction in order to know how much weight to give

to it.    Ayala, however, cites no caselaw in support of this

contention and so it must fail under plain error review.

           Ayala takes another swing at the reliability argument,

this time invoking United States v. Marrero-Pérez, 914 F.3d 20,

22-23 (1st Cir. 2019).         That case, and others Ayala cites, e.g.,

United States v. Díaz-Rivera, 957 F.3d 20, 26 (1st Cir. 2020),

stand for the proposition that proof of arrest is not proof of

guilt.   Here, the sentencing judge considered a conviction, not a

bare arrest record -- the Marrero line of cases is inapposite.

           He    also    argues   that    the    district       court      imposed   a

departure, rather than a variance, without following the correct

procedure.3     But this claim of error rests on the proposition that


3    Ayala's reasoning seems to be that the only way the judge
could have properly imposed an above-guidelines sentence based on
his past convictions is via a departure under U.S.S.G. §4A1.3.
But that is a false premise: "[A] sentencing judge may consider
                                    - 4 -
the judge imposed a departure.         He didn't -- his analysis clearly

invoked the sentencing factors in 18 U.S.C. § 3553(a), which this

court has called "the hallmark of a variance."             United States v.

Santini-Santiago, 846 F.3d 487, 491 (1st Cir. 2017).

             Next, Ayala contends that the court failed to consider

"the    need   to    avoid   unwarranted     sentence     disparities    among

defendants with similar records who have been found guilty of

similar conduct."         18 U.S.C. § 3553(a)(6).       His only support is

that "[t]he average sentence for offenders convicted of violating

only section 922(g) but not sentenced under ACCA was 59 months"

and that "82.6% were sentenced within the guideline range."               This

argument must fail: For one thing, his sixty-month sentence was

only one month above the cited average.             For another, the fact

that most defendants received a within-guidelines sentence does

not mean that a modest variance was "unwarranted" in Ayala's case,

given his criminal history and characteristics.

             Finally, Ayala uses these same statistics to argue that

his    sentence     was   "greater   than    necessary"    under   18   U.S.C.

§ 3553(a).     But averages only get him so far, as sentencing judges

must "custom-tailor" each sentence to each defendant.                   Flores-

Machicote, 706 F.3d at 20.           The district judge explained that



whether a defendant's criminal history score substantially
underrepresents the gravity of his past conduct" as part of a
§ 3553 analysis. United States v. Flores-Machicote, 706 F.3d 16,
21 (1st Cir. 2013).
                                     - 5 -
because of Ayala's early involvement with the criminal justice

system, the facts of his previous convictions, and his repeated

possession of firearms, a within-Guidelines sentence would "not

reflect the seriousness of the offense, [would] not promote respect

for the law, [would] not protect the public from further crimes by

Mr. Ayala, and [would] not address the issues of deterrence and

punishment."   This is a "plausible sentencing rationale and a

defensible result."   United States v. Martin, 520 F.3d 87, 96 (1st

Cir. 2008).

          Affirmed.




                               - 6 -